Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/6/21 has been entered. Claims 1-2, 8, and 10-16 have been amended.  Claims 16-20 were previously withdrawn. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant has argued Lefebvre (U.S. 2019/0063304) does not discloses “a first silencer coupled to the tuned pipe through the stinger pipe, a second silencer having a separate exhaust path than the first silencer and an exhaust bypass valve bypassing exhaust away from the stinger pipe to the second silencer” (see Remarks filed 5/6/21, Pages 8-9).  The Examiner does not find this argument persuasive.  As detailed in the rejection of claim 1 below, Lefebvre discloses a first silencer (408, expansion chamber - Para 93 (a type of first silencer as described in Para further muffle the acoustic wave caused by the flow of the exhaust gas”)) coupled to the tuned pipe (202) through the stinger pipe (Modified Fig. 12 below - A)(see Modified Fig. 12 below - 408 shown coupled to element 202 through element A), a second silencer (406, expansion chamber - Para 93 (a type of second silencer as described in Para 93 - “expansion chambers 406, 408 could include a series of baffles in order to further muffle the acoustic wave caused by the flow of the exhaust gas”)) having a separate exhaust path (220, exhaust flow path - Para 94 (see Fig. 12 where element 220 is shown as a type of exhaust path to element 406 as it is shown leading exhaust, indicated by arrows, directly to element 406)) than the first silencer (408)(see Fig. 12 - element 220 is shown as a separate exhaust path than element 214 (element 214 is a type of exhaust path of element 408 as it shown in Fig. 12 leading directly to element 408 as described in Para 93)) and an exhaust bypass valve (222, valve - Para 94 (a type of exhaust bypass valve as shown in Fig. 12 and described in Paras 94 and 100-102)) bypassing exhaust away from the stinger pipe (Modified Fig. 12 below - A) to the second silencer (406)(see Modified Fig. 12 below - 222 shown controlling flow indicated by arrows through 220 to element 406 and away from element A of Modified Fig. 12 as described in Para 100).
Applicant has argued claims 3, 5, and 11-13 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks filed 5/6/21, Page 9).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.


Claim Objections
Claim 8 is objected to because “wherein further comprising” in lines 1-2 should be --
Claim 10 is objected to because “coupled to the silencer” in line 3 should be --coupled to the second silencer--.
Claim 15 is objected to because “an atmospheric sensor signal generating an atmospheric pressure signal” in lines 1-2 should be --an atmospheric sensor 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-10, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lefebvre et al. (U.S. 2019/0063304).

    PNG
    media_image1.png
    558
    715
    media_image1.png
    Greyscale

Modified Fig. 12
Re claim 1:
Lefebvre discloses an engine system (Fig. 12) comprising: 
a two stroke engine (26, engine - Para 29 (a type of two-stroke engine as described in Para 79 - “engine 26 is an inline, two-cylinder, two-stroke, internal combustion engine”)); 
an exhaust manifold (33, exhaust manifold - Para 82) coupled to the two stroke engine (see Fig. 12 - 33 shown coupled to 26); 
a tuned pipe (202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length 
a stinger pipe (Modified Fig. 12 above - A (person having ordinary skill in the art would recognize element A as a type of stinger pipe as a stinger pipe is well known in the art as a pipe at the outlet of a tuned pipe (consistent with the instant invention - see Figs. 3, 7A-G, and K of the instant invention where “stinger 134” is shown as a pipe at the outlet of tuned pipe 47 and as described in Para 78 of instant invention) and element A is shown as a pipe at the outlet of tuned pipe 202)) coupled to the tuned pipe (see Modified Fig. 12 above - A is shown coupled to 202); 
a first silencer (408, expansion chamber - Para 93 (a type of first silencer as described in Para 93 - “expansion chambers 406, 408 could include a series of baffles in order to further muffle the acoustic wave caused by the flow of the exhaust gas”)) coupled to the tuned pipe (202) through the stinger pipe (Modified Fig. 12 above - A)(see Modified Fig. 12 above - 408 shown coupled to element 202 through element A);
a second silencer (406, expansion chamber - Para 93 (a type of second silencer as described in Para 93 - “expansion chambers 406, 408 could include a series of baffles in order to further muffle the acoustic wave caused by the flow of the exhaust gas”)) having a separate exhaust path (220, exhaust flow path - Para 94 (see Fig. 12 where element 220 is shown as a type of exhaust path to element 406 as it is shown leading exhaust, indicated by arrows, directly to element 406)) than the first silencer (408)(see Fig. 12 - element 220 is shown as a separate exhaust path than element 214 
an exhaust bypass valve (222, valve - Para 94 (a type of exhaust bypass valve as shown in Fig. 12 and described in Paras 94 and 100-102)) bypassing exhaust away from the stinger pipe (Modified Fig. 12 above - A) to the second silencer (406)(see Modified Fig. 12 above - 222 shown controlling flow indicated by arrows through 220 to element 406 and away from element A of Modified Fig. 12 as described in Para 100).
Re claim 2:
Lefebvre discloses wherein the exhaust bypass valve (222) controls a pressure within the tuned pipe (202) to control airflow through the engine (see Fig. 12 and Para 104).
Re claim 4:
Lefebvre discloses wherein the tuned pipe (202) comprises a diverging portion (205a, divergent portion - Para 92), a converging portion (205b, convergent portion - Para 92) and a center portion (Fig. 12, at 204; Para 92 - “pipe outlet 204 located in a middle portion of the pipe 202”) therebetween (see Fig. 12), wherein said exhaust bypass valve (222) is coupled to one of said diverging portion, said center portion or said converging portion (see Fig. 12 - 222 is shown connected to 202 at 204).

    PNG
    media_image2.png
    818
    620
    media_image2.png
    Greyscale

Modified Fig. 11
Re claim 6:
Lefebvre discloses wherein the tuned pipe (202) comprises a diverging portion (205a, divergent portion - Para 92), a converging portion (205b, convergent portion - Para 92) and a center portion (Fig. 12, at 204; Para 92 - “pipe outlet 204 located in a middle portion of the pipe 202”) therebetween (see Fig. 12), wherein said exhaust bypass valve (222) is coupled to said center portion through a standoff pipe (Modified Fig. 11 - A (person having ordinary skill in the art would recognize element A as a type of standoff pipe as it is shown spacing element 222 from 202))(see Modified Fig. 11 above - 222 shown coupled to 202 at 204 through A).
Re claim 7:
Lefebvre discloses a turbocharger (300, turbocharger - Para 83) coupled to the stinger pipe (see Modified Fig. 12 above - 300 shown coupled to element A), said turbocharger (300) comprising a turbine inlet (352, exhaust gas inlet - Para 93 (a type of turbine inlet as described in Para 93 - “exhaust turbine 350 includes an exhaust gas inlet 352”)) coupled to the stinger pipe (see Modified Fig. 12 above - 300 shown coupled to element A through 352) and a turbine outlet (354, exhaust gas outlet - Para 93 (a type of turbine outlet as described in Para 93 - “exhaust turbine 350 further includes an exhaust gas outlet 354”)).

    PNG
    media_image3.png
    581
    814
    media_image3.png
    Greyscale

Modified Fig. 10

Re claim 8:
Lefebvre discloses wherein further comprising a bypass pipe (210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100-101)) comprising a first end (Modified Fig. 10 above - A (person having ordinary skill in the art would recognize element A as a type of first end)) coupled to the exhaust bypass valve (222)(see Modified Fig. 10 above - element A is shown coupled to 222) and a second end (Modified Fig. 10 above - B (person having ordinary skill in the art would recognize element B as a type of second end)) coupled to an exhaust pipe (410, conduit - Para 93 (a type of exhaust pipe as shown in Fig. 12 and described in 
Re claim 9:
Lefebvre discloses wherein the exhaust bypass valve (222) comprises a wastegate (see Fig. 12 at 222; Para 94 - “When the primary valve 222 is open , the exhaust gas flowing through the exhaust flow path 220 flows in the primary exhaust conduit 210, through one of the conduits 410, through the muffler inlet 402 into the expansion chamber 406, then into the expansion chamber 408 through the conduits 410, then through the muffler outlet 420 and to the atmosphere…”; Para 104 - “It is contemplated that in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed and the secondary valve 232 could be open for causing the turbocharger 300 to spool up and feed compressed air to the engine 26… Then, if the throttle lever 86 were to be released, the primary valve 222 could be opened in order to reduce the amount of exhaust gas flowing through the exhaust flow path 230 in order for the turbocharger 300 to spool down more rapidly” (described function of 222 controlling flow of exhaust gas through turbine is the function of a wastegate))
Re claim 10:
Lefebvre discloses a bypass pipe (210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100-101)) comprising a first end (Modified Fig. 10 above - A (person having ordinary skill in the art would recognize element A as a type of first end)) coupled to the exhaust bypass valve 
Re claim 14:
Lefebvre discloses a controller (500, controller - Para 103) coupled to an engine speed sensor (Para 110 - “valves 222, 232 can be selectively closed or open depending on the atmospheric pressure and/or a threshold engine speed” (for 222 to be selectively opened or closed depending on a threshold engine speed inherently requires a type of engine speed sensor to determine whether a threshold engine speed has been met and this sensor must communicate with 500 which controls 222 as shown in Fig. 12)) generating an engine speed signal (Para 110 - “valves 222, 232 can be selectively closed or open depending on the atmospheric pressure and/or a threshold engine speed” (for 222 to be selectively opened or closed depending on a threshold engine speed inherently requires a type of engine speed sensor to determine whether a threshold engine speed has been met and this sensor must communicate a type of a signal with 500 which controls 222 as shown in Fig. 12)) and a throttle position sensor (86, throttle lever - Para 74 (a type of throttle position sensor as described in Para 80 - valves 222, 232 can be selectively closed or open depending on the atmospheric pressure and/or a threshold engine speed”) and the throttle position signal (Para 104 - “in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed”).
Re claim 15:
Lefebvre discloses an atmospheric sensor signal (504, atmospheric pressure sensor - Para 103 (a type of atmospheric sensor signal as described in Para 103 - “atmospheric pressure sensor 504 sends an electronic signal”)) generating an atmospheric pressure signal (Para 103 - “atmospheric pressure sensor 504 sends an electronic signal”) and wherein the controller (500) controls the position of the exhaust bypass valve (222) in response to the engine speed signal (Para 110 - “valves 222, 232 can be selectively closed or open depending on the atmospheric pressure and/or a threshold engine speed”), the throttle position signal (Para 104 - “in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed”) and the atmospheric pressure signal (Para 103 - “The primary and secondary valves 222, 232 are selectively movable between open and closed positions depending on a threshold engine operating condition and/or a threshold atmospheric pressure”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304), as applied to claim 1 above, in view of Bergstedt et al. (U.S. 4,254,625).
Re claim 3:
Lefebvre fails to disclose wherein the exhaust bypass valve is directly coupled to the exhaust manifold.
Bergstedt teaches wherein an exhaust bypass valve (5, valve - Col. 4, Line 30 (a type of exhaust bypass valve as shown in Fig. 2 and described in Col. 4, Lines 28-30)) is directly coupled to an exhaust manifold (35, exhaust manifold - Col. 4, Line 60)(see Fig. 2 - element 5 is shown directly coupled to element 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust bypass valve of Lefebvre after the exhaust bypass valve of Bergstedt (thereby directly coupling the bypass valve of Lefebvre to the exhaust manifold of Lefebvre as taught by Bergstedt) for the advantage of being able to control the pressure of exhaust gas in the manifold (Bergstedt; Col. 4, Lines 57-60).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304), as applied to Claim 1 above, in view of Tenney (U.S. 3,703,937).
Re claim 5:
Lefebvre discloses wherein the tuned pipe (202) comprises a diverging portion (205a, divergent portion - Para 92), a converging portion (205b, convergent portion - Para 92) and a center portion (Fig. 12, at 204; Para 92 - “pipe outlet 204 located in a middle portion of the pipe 202”) therebetween (see Fig. 12), wherein said exhaust bypass valve (222) is coupled to one of said diverging portion, said center portion or said converging portion (see Fig. 12 - 222 is shown connected to 202 at 204).
Lefebvre fails to disclose wherein said exhaust bypass valve is directly coupled to one of said diverging portion, said center portion or said converging portion.
Tenney teaches wherein an exhaust bypass valve (45, valve assembly - Col. 8, Line 27 (a type of exhaust bypass valve as shown in Fig. 2 and described in Col. 8, Line 45 - Col. 9, Line 37)) is directly coupled to one of a diverging portion, a center portion (28, uniform cross sectional area chamber - Col. 6, Line 35-36 (a type of center portion as shown in Figs. 1 and 2 and described in Col. 6, Lines 26-37 (28 is shown and described between 27/27A/27B and 30))), or a converging portion (see Fig. 2 - 45 shown directly coupled to 28 as described in Col. 8, Lines 18-19 - “valve member is placed in chamber 28”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of Lefebvre after the bypass valve of Tenney (thereby including the bypass valve placement of Tenney in the system of Lefebvre) for the advantage of being able to improve engine performance at high engine RPM range (Tenney; Col. 8, Lines 16-25).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304), as applied to claim 1 above, in view of Reinbold et al. (U.S. 6,161,384).
Re claim 11:
Lefebvre discloses a controller (500, controller - Para 103), said controller positioning the exhaust bypass valve (222)(Para 103 - “system controller 500 then executes a program stored in memory to control the motor 522 and/or the motor 532 for selectively controlling the primary and secondary valves 222…”).
Lefebvre fails to disclose a position sensor coupled to the exhaust bypass valve and generating a position signal corresponding to a position of the exhaust bypass valve, said controller positioning the exhaust bypass valve in response to the position signal.
Reinbold teaches a position sensor (Col. 8, Lines 13-16) coupled to an exhaust bypass valve (44, wastegate - Col. 7, Line 42 (a type of exhaust bypass valve as described in Col. 7, Lines 42-48 and shown in Fig. 1)) and generating a position signal (80, wastegate position feedback signal - Col. 8, Line 16) corresponding to a position of the exhaust bypass valve (Col. 8, Line 16 - “wastegate position feedback signal”), a controller (48, turbocharger control module - Col. 7, Line 49) positioning the exhaust bypass valve in response to the position signal (Col. 8, Lines 17-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the position sensor, signal, and positioning control of Reinbold in the system of Lefebvre for the advantage of allowing for feedback control positioning of the valve (Reinbold; see Fig. 2 at 80 and 
Re claim 12:
Lefebvre discloses a controller (500, controller - Para 103), said controller controlling a position of the exhaust bypass valve (222)(Para 103 - “system controller 500 then executes a program stored in memory to control the motor 522 and/or the motor 532 for selectively controlling the primary and secondary valves 222…”).
Lefebvre fails to disclose wherein the controller is coupled to a boost pressure sensor generating a boost pressure signal, said controller controlling a position of the exhaust bypass valve in response to the boost pressure signal.
Reinbold teaches wherein a controller (264, controller - Col. 15, Line 13) is coupled to a boost pressure sensor (266, upstream pressure sensor - Col. 15, Line 10 (a type of boost pressure sensor as shown in Fig. 9 and described in Col. 15, Lines 10-12)) generating a boost pressure signal (Col. 15, Lines 11-12 - “upstream pressure signal”), said controller controlling a position of an exhaust bypass valve (214, wastegate valve - Col. 15, Line 65 (a type of exhaust bypass valve as shown in Fig. 9)) in response to the boost pressure signal (Col. 15, Line 56 - Col. 16, Lines 6 (throttle pressure reserve is determined using “upstream pressure signal” per Col. 15, Lines 56-62)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor and positioning control of Reinbold in the system of Lefebvre for the advantage improved load response and improved fuel consumption (Reinbold; Col. 15, Lines 5-9).
Re claim 13:
Lefebvre discloses a controller (500, controller - Para 103) coupled to an atmospheric pressure sensor (504, atmospheric pressure sensor - Para 103) generating an atmospheric pressure signal (Para 103 - “atmospheric pressure sensor 504 sends an electronic signal”), said controller (500) controlling a position of the exhaust bypass valve (222) in response to the atmospheric pressure signal (Para 103 - “The primary and secondary valves 222, 232 are selectively movable between open and closed positions depending on a threshold engine operating condition and/or a threshold atmospheric pressure”).
Lefebvre fails to disclose wherein the controller is coupled to a boost pressure sensor generating a boost pressure signal, nor said controller controlling a position of the exhaust bypass valve in response to the boost pressure signal.
Reinbold teaches wherein a controller (264, controller - Col. 15, Line 13) is coupled to a boost pressure sensor (266, upstream pressure sensor - Col. 15, Line 10 (a type of boost pressure sensor as shown in Fig. 9 and described in Col. 15, Lines 10-12)) generating a boost pressure signal (Col. 15, Lines 11-12 - “upstream pressure signal”), and said controller controlling a position of an exhaust bypass valve (214, wastegate valve - Col. 15, Line 65 (a type of exhaust bypass valve as shown in Fig. 9)) in response to the boost pressure signal (Col. 15, Line 56 - Col. 16, Lines 6 (throttle pressure reserve is determined using “upstream pressure signal” per Col. 15, Lines 56-62)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/26/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746       
Wednesday, May 26, 2021